DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Owa (JP 2016-114574, machine translation) in view of Bouvier (US 2015/0157959). 

    PNG
    media_image1.png
    452
    406
    media_image1.png
    Greyscale

With regard to Claim 1, Owa discloses a supercritical fluid separation apparatus ([0001]). Owa discloses a mobile phase delivering channel for delivering a mobile phase ([0023], Figure 1, mobile phase liquid feed flow path 15). Owa discloses a back pressure control valve that is connected downstream of the mobile phase delivering channel and controls pressure in the mobile phase delivering channel so that a mobile phase flowing through the mobile phase delivering channel becomes in a supercritical state ([0025], Figure 1, back pressure control valve 30). 
Owa discloses a separation part that is provided between the mobile phase delivering channel and the back pressure control valve, and separates sample components with a mobile phase delivered from the mobile phase liquid channel ([0019], Figure 1, extraction container 6). Owa discloses a heating block that includes a heater, and is provided so as to be directly or indirectly in contact with the separation part to transfer heat generated by the heater to the separation part ([0020], Figure 1, heating block 4 in contact with the extraction container 6 via the container holder 2).
Owa discloses a first temperature sensor provided so as to measure a temperature of the heating block, and a second temperature sensor provided so as to measure a temperature of the separation part ([0020], temperature sensor embedded in heating block 4; [0026], Figure 1, temperature sensor 36 which comes into contact with the outer surface of the extraction container 6).
Owa discloses a temperature control part and a set temperature storage part that stores a set temperature for the heating block ([0020], [0034], controller unit 27 (temperature control part) comprises a general purpose computer (set temperature storage part); the output of the heater embedded in the heating block 4 is controlled by the control unit 27). The set temperature storage part is capable of storing a set temperature for the separation part.
However, Owa is silent to the temperature control part configured to feedback-control an output of the heater so that a temperature of the separation part becomes the set temperature stored in the set temperature part, wherein the temperature control part is configured to determine whether or not a difference between the set temperature and the temperature of the separation part measured by the second temperature sensor is equal to or more than a predetermined value which is more than zero, wherein the temperature control part is configured, in a case where the difference is equal to or more than a predetermined value, to adjust output of the heater based on the temperature of the heating block measured by the first temperature sensor, and wherein the temperature control part is configured, in a case where the difference is less than the predetermined value, to adjust output of the heater based on the difference.
Bouvier discloses techniques for accelerating thermal equilibrium in a chromatographic column (Abstract). Bouvier discloses that one or more temperature controls units may be in thermal contact with a chromatographic column (separation part) and that the inlet temperature Tin may be set to a desired temperature set point and used as the set point for controlling the temperature control unit ([0050]-[0052]). Bouvier discloses that the temperature control unit may be controlled automatically using a feedback technique with electronic temperature monitoring and control means to adjust the temperature control unit (i.e., monitoring temperature via temperature sensors for the temperature control unit) based on measured column inlet temperature and a desired set point for the inlet temperature ([0052]). 
Bouvier discloses that heating in connection with obtaining a desired set point may be performed using a feedback control whereby the actual or observed temperature may be obtained, such as using one or more thermocouples (temperature sensors), to provide feedback to electronic controls of the heating components (e.g., to increase/decrease amount of heat by controlling the heater based on whether the current temperature measured by the thermocouple is at the desired temperature set point, or within an acceptable threshold of such a set point) ([0042]). The threshold described by Bouvier is the same concept as the claimed predetermined value which is more than zero.
Bouvier discloses that these examples may reduce the amount of time required to achieve steady state temperatures for the chromatography column (separation part ([0052]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the temperature control part of Owa to be configured to feedback-control an output of the heater so that a temperature of the separation part becomes the set temperature stored in the set temperature part, wherein the temperature control part is configured to determine whether or not a difference between the set temperature and the temperature of the separation part measured by the second temperature sensor is equal to or more than a predetermined value which is more than zero, wherein the temperature control part is configured, in a case where the difference is equal to or more than a predetermined value, to adjust output of the heater based on the temperature of the heating block measured by the first temperature sensor, and wherein the temperature control part is configured, in a case where the difference is less than the predetermined value, to adjust output of the heater based on the difference., as taught by Bouvier, to reduce the amount of time required to achieve a steady state temperature for the separation part of Owa.
With regard to Claim 2, modified Owa is silent to wherein the temperature control part is configured, when the difference between the set temperature and the temperature of the separation part measured by the second temperature sensor is equal to or more than the predetermined value, to set a target temperature for the heating block to  a temperature higher than the set temperature, and adjust output of the heater based on a difference between the target temperature and the temperature of the heating block measured by the first temperature sensor.
Bouvier discloses that the temperature control units may function to heat the mobile phase above set point temperatures along the separation part ([0054]). Furthermore, since Bouvier is directed to reduce the amount of time required to achieve steady state temperatures for the separation part ([0052]), it would be obvious to one of ordinary skill in the art to set the target temperature higher than the set temperature in order to achieve the set temperature faster.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the temperature control part is configured, when the difference between the set temperature and the temperature of the separation part measured by the second temperature sensor is equal to or more than the predetermined value, to set a target temperature for the heating block to  a temperature higher than the set temperature, and adjust output of the heater based on a difference between the target temperature and the temperature of the heating block measured by the first temperature sensor, as taught by Bouvier, in order to achieve the set temperature faster and reduce the amount of time required to achieve steady state temperatures for the separation part.
With regard to Claim 3, Owa discloses wherein the separation part is an extraction container including an internal space for containing a sample, an inlet portion to which the mobile phase delivering channel is connected so that a mobile phase from the mobile phase delivering channel is introduced into the internal space through the inlet portion, and an outlet portion to which a channel communicating with the back pressure control valve is connected so that an extracted sample flows out to the back pressure control valve side together with a mobile phase from the internal space through the outlet portion ([0020]-[0021], [0025], Figure 1, inlet portion 8 provided on lower surface side of the extraction container 6; outlet portion 11 in communication with back pressure control valve 30 via outlet side needle 24, needle moving mechanism 22, and extraction flow path 23).
With regard to Claim 4, Owa discloses wherein at least one of the inlet portion and the outlet portion of the extraction container has a needle seal structure configured so that a channel to be connected to the inlet portion or the outlet portion is connected to the internal space by being inserted in a movable needle provided at the end portion of the channel to be connected to the inlet portion or the outlet portion (Figure 1, [0025], outlet side needle 24, needle moving mechanism 22).
Owa discloses the supercritical fluid separation apparatus further comprising a needle moving mechanism configured to perform connecting and disconnecting of the channel to/from the inlet portion or the outlet portion by moving the needle provided at the end portion of the channel to be connected to the inlet portion or the outlet portion of the extraction container (Figure 1, [0025], needle moving mechanism 22).
Owa discloses the second temperature sensor is held by the needle moving mechanism so as to be in contact with an outer surface of the extraction container when the needle is inserted into the inlet portion or the outlet portion of the extraction container ([0026], temperature sensor 36 comes into contact with the outer surface of the extraction container 6 when the outlet side needle 24 is inserted into the outlet portion 11 of the extraction container 6).
Response to Arguments
Applicant's arguments filed 22 June 2022 have been fully considered but they are not persuasive. Applicant argues on Page 5 of the Remarks that amended Claim 1 does not include the case in which the predetermined value may be zero. Applicant argues that Owa and Bouvier do not disclose to determine whether or not a difference between the set temperature and the temperature of the separation part measured by the second temperature sensor is equal to or more than a predetermined value.
In response, please see rejection of Claim 1 in response to amendments.
Applicant argues on Page 5 of the Remarks that the temperature sensor 36 in Owa is described as being provided for the purpose of detecting leakage. Applicant notes that additional sensors provided in Owa are also present for the purpose to enable rapid detection of a fluid leak when a fluid leak occurs. Applicant argues that the modification proposed by the Office to use the second sensor 36 so as to provide feedback control to reduce the amount of time required to achieve a steady state temperature is contrary to the fundamental purpose in Owa for detecting leakage. Applicant argues that Examiner’s proposed modification defeats the fundamental purpose of the disclosure in Owa.
In response, the Examiner respectfully disagrees. The Examiner is not proposing to remove the function of the temperature sensor 36 to detect leaks based on comparison of the temperature measured at temperature sensor 36 to a threshold value. Rather, the Examiner is proposing to use the temperature that is already measured at temperature sensor 36 to control the heating block 4 of Owa. The Examiner notes that there is no conflict between using the temperature sensor 36 to issue leak detection warnings and to control the heating block. Therefore, the Examiner respectfully disagrees that the proposed modification renders Owa unsatisfactory for its intended purpose.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777